DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-6, 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1: It recites “a wearable display device comprises a display control unit configured to: control display of a cursor at a center of the display area” and “select a first image of the plurality of images based on an input operation on the display unit” which was not described in the specification without operating other components and/or elements. Therefore, claim contains subject matter to comply with the enablement requirement.
As to claim 2, 4-6, 10: Claims 2, 4-6, 10 are dependent claim of claim 1. Therefore, claims 2, 4-6, 10 are rejected with same rationale as claims 2, 4-6, 10.
As to claims 8-9: Claims 8-9 contains similar limitation of claim 1. Therefore, claims 8-9 are rejected with same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al (US 2015/0170422 A1), in view of KODAMA et al (JP H08202281 A).
As to claim 1: Aoyama discloses a wearable display (Figs. 1-14, “a wearable display 10”; Abstract, ¶0030-0034), comprising: 
a display unit attachable to a user (Figs. 1-14, a display unit attachable to a user; Abstract, ¶0030-0034), wherein 
the display unit is configured to move in one of a first direction or a second direction by a first movement amount (Figs. 4A-4B, the display unit is configured to move in one of a first direction or a second direction by a first movement amount; ¶0057);
the second direction is opposite to the first direction (Figs. 4A-4B, the display unit is configured to move in one of a first direction or a second direction by a first movement amount; ¶0057, when the display unit is turned in the counterclockwise), 
the display unit includes a display area, and a real space is visible to the user through the display area (Figs. 4A-4B show the display unit includes “a display area 80”, and a real space is visible to the user through the display area; Abstract, ¶0030-0034);
a detection unit configured to detect an orientation of the display unit around at least one axis (Figs. 1-14, “a detection unit 18” configured to detect an orientation of the display unit around at least one axis; Abstract, ¶0030-0044); and 
a display control unit (Figs. 1-14, “a display control unit 17”) configured to: 

wherein the plurality of images is moved in one of the first direction or the second direction based on the movement of the display unit in one of the second direction or the first direction respectively (Figs. 4A-4B shows the plurality of images is moved in one of the first direction or the second direction based on the movement of the display unit in one of the second direction or the first direction respectively; Abstract, ¶0030-0057);
select a first image of the plurality of images (Figs. 4A-4B, select “a first image 81” of the plurality of images; Abstract, ¶0030-0057); and 
control, based on the movement of the display unit in the first direction, the first image to move to the center of the display area by a second movement amount in the second direction (Figs. 4A-4B, Abstract, ¶0030-0057).  
Aoyama does not expressly disclose control display of a cursor at a center of the display area; and select a first image of the plurality of images based on an input operation on the display unit. However, Kodama teaches a wearable display device comprises to control display of a cursor at a center of a display area; and to select a first image of a plurality of images based on an input operation on the display unit (Fig. 1-9, “a wearable display” comprises to control display of “a cursor K” at a center of a display area; and to select “a first image 24” of “a plurality of images 22” based on an input operation on the display unit; Abstract, ¶0033-0059). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 
As to claim 2: Aoyama discloses the display control unit is further configured to control the second movement amount such that the plurality of images is in the display area (Figs. 3A-3B show the display control unit is further configured to control the second movement amount such that the plurality of images is in the display area; ¶0055-0056).  
As to claim 4: Aoyama discloses the first image includes information related to a route to a destination, andPage 3 of 12Application No. 15/769,093Reply to Office Action of January 11, 2021 the route is set by the user (Figs. 1-14, the first image includes information related to a route to a destination, andPage 3 of 12Application No. 15/769,093Reply to Office Action of January 11, 2021 the route is set by the user; ¶0055-0074).
As to claim 10: Aoyama discloses the plurality of images includes information related to a plurality of menu images, and the plurality of menu images corresponds to icons of specific applications (Figs. 1-14, Abstract, ¶0030-0074).
As to claim 8: Claim 8 is another version of claim 1. The combination of the prior arts Aoyama and Kodama further disclose an image display apparatus (Aoyama: Figs. 
a display unit including a display area, wherein the display unit is configured to move in one of a first direction or a second direction by a first movement amount, and the second direction is opposite to the first direction (Aoyama: Figs. 1-14, a display unit including a display area, wherein the display unit is configured to move in one of a first direction or a second direction by a first movement amount, and the second direction is opposite to the first direction; ¶0030-0074; Kodama: Figs. 1-9, “a display unit including a display area; Abstract, ¶0033-0059); 
a detection unit configured to detect an orientation of the display unit around at least one axis (Aoyama: Figs. 1-14, “a detection unit 18” configured to detect an orientation of the display unit around at least one axis; ¶0030-0074); and 
a display control unit configured to: control display of a plurality of images in the display area based on an output of the detection unit; control display of a cursor at a center of the display area (Aoyama: Figs. 1-14, “a display control unit 17” configured to: control display of “a plurality of images 81-83” in the display area based on an output of the detection unit; Kodama: Figs. 1-9, a display control unit configured to: control display of “a plurality of images 22” in the display area; Abstract, ¶0033-0059);
control display of a cursor at a center of the display area (Kodama: :Figs. 1-9, control display of “a cursor K” at a center of the display area; Abstract, ¶0033-0059)  wherein the plurality of images is moved in one of the first direction or the second direction based on the movement of the display unit in one of the second direction or the first direction respectively (Aoyama: Figs. 1-14, the plurality of images is moved in 
select a first image of the plurality of images based on an input operation on the display unit (Kodama: Figs. 1-9, select “a first image 24” of the plurality of images based on an input operation on the display unit; Abstract, ¶0033-0059); and control, based on the movement of the display unit in the first direction, the first image to move to the center of the display area by a second movement amount in the second direction (Aoyama: Figs. 1-14, control, based on the movement of the display unit in the first direction, the first image to move to the center of the display area by a second movement amount in the second direction ¶0030-0074). In addition, the same motivation is used as the rejection of claim 8.  
As to claim 9: Claim 9 is another version of claim 1. The combination of the prior arts further disclose an image display system (Aoyama: Figs. 1-14, “an image display system; Abstract; Kodama: Figs. 1-9, “an image display system; Abstract), comprising: 
a display unit including a display area, whereinReply to Office Action of January 11, 2021 the display unit is configured to move in one of a first direction or a second direction by a first movement amount, and the second direction is opposite to the first direction (Aoyama: Figs. 1-14, a display unit including a display area, whereinReply to Office Action of January 11, 2021 the display unit is configured to move in one of a first direction or a second direction by a first movement amount, and the second direction is opposite to the first direction; ¶0030-0074; Kodama: Figs. 1-9, “a display unit including a display area; Abstract, ¶0033-0059); 

a reduction setting unit configured to set a second movement amount of a first image of a plurality of images (Aoyama: Figs. 1-14, “a reduction setting unit 11” configured to set a second movement amount of “a first image 81” of “a plurality of images 81-83” ¶0030-0074); and 
a display control unit configured to: control display of the plurality of images in the display area based on an output of the detection unit (Aoyama: Figs. 1-14, “a display control unit 17” configured to: control display of a plurality of images in the display area based on an output of the detection unit; Kodama: Figs. 1-9, a display control unit configured to: control display of a plurality of images in the display area; Abstract, ¶0033-0059); 
control display of a cursor at a center of the display area (Kodama: Figs. 1-9, control display of “a cursor K” at a center of the display area; Abstract, ¶0033-0059), wherein the plurality of images is moved in one of the first direction or the second direction based on the movement of the display unit in one of the second direction or the first direction, respectively (Aoyama: Figs. 1-14, ¶0030-0074); 
select the first image of the plurality of images based on an input operation on the display unit (Kodama: Figs. 1-9, select the first image 24 of the plurality of images 22 based on an input operation on the display unit; Abstract, ¶0033-0059); and 
control, based on the movement of the display unit in the first direction, the first image to move to the center of the display area by the second movement amount in the .  

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al (US 2015/0170422 A1), in view of KODAMA et al (JP H08202281 A), as applied to claim 1 above, and further in view of Takai et al (US 2014/0126782 A).
As to claim 5: Aoyama and Kodama do not expressly disclose the first image corresponds to a pattern authentication screen in which a plurality of keys is in a matrix pattern. However, Han teaches a wearable display device is capable to display an image is a pattern authentication screen in which a plurality of keys are arranged in a matrix pattern (Figs. 1-20, a wearable display device is capable to display an image is a pattern authentication screen in which a plurality of keys are arranged in a matrix pattern; Abstract, ¶0044-0064, 0117-0118). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama and Kodama to display the first image corresponds to a pattern authentication screen in which a plurality of keys is in a matrix pattern as taught by Takai. The motivation would have been in order to display an authentication pattern used for the user identification and authentication processing (Han: ¶0064).
 As to claim 6: Aoyama and Kodama do not expressly disclose the first image includes a plurality of objects, and the plurality of objects is selectable by the user. However, Han teaches a wearable display device is capable to display an image is a .
 
Response to Arguments
Applicant’s arguments filed on April 12, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693